Citation Nr: 1750076	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  09-46 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and panic attacks with agoraphobia.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel






INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1997 to March 1998, January 2003 to July 2003, January 2005 to May 2005, October 2005 to September 2007, and April 2009 to December 2010. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction is now with the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The history of this case has been summarized in previous Board decisions and will not be reiterated in full here.  Most recently, in August 2016, the Board denied the claim for an initial disability rating in excess of 50 percent for PTSD.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (the Court). In a June 2017 Order, the Court granted a Joint Motion for Remand (Joint Motion), which vacated the portion of the Board's decision relating to the initial disability rating for PTSD, and remanded the case back to the Board for compliance with the instructions provided in the June 2017 Joint Motion.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-connected psychiatric disorder has manifested in occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking and mood, with symptoms including near-continuous panic attacks and suicidal ideation.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD and panic
attacks with agoraphobia have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity. See 38 U.S.C.A. § 1155; Part 4. Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history. See 38 C.F.R. § 4.1. VA is required to interpret examination reports in light of the complete recorded history, reconcile the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, and resolve any reasonable doubt regarding the degree of disability in favor of the claimant. VA is also required to evaluate functional impairment on the basis of lack of usefulness, and evaluate the effects of the disability upon the veteran's ordinary activity. 38 C.F.R. §§ 4.2, 4.3, 4.10. This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. The rating period on appeal of a denial of an increased rating may be one year prior to the date of receipt of the increased rating claim, provided that the evidence reflects a worsening of the disability during that one year time period. Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010); See 38 C.F.R. §§ 4.1, 4.2, 3.400(o)(2). 

In the July 2008 rating decision on appeal, the RO granted service connection for
panic attacks and assigned an initial 30 percent disability rating, effective from
October 1, 2007, the day after the Veteran's period of active service ended During
the course of this appeal, in an October 2011 rating decision, the RO
recharacterized the psychiatric disability diagnosis to PTSD and panic attacks with
agoraphobia and granted a higher 50 percent disability rating, effective from
October 1, 2007.

The Veteran asserts that his psychiatric symptoms, which include daily anxiety
attacks, insomnia, agoraphobia, ritualistic behavior, social isolation, suicidal ideation, and a need to take frequent breaks at work due to flashbacks warrant at least a 70 percent disability rating.

PTSD is evaluated under the General Rating Formula for Mental Disorders, per 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms listed in the criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126. Further, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See Id. 

VA previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes. VA adopted DSM-V, effective August 4, 2014, and determined that DSM-V applies to claims certified to the Board on and after August 4, 2014. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). As the Veteran's increased rating claim was originally certified to the Board after August 4, 2014, the DSM-IV is applicable.

After reviewing all the lay and medical evidence of record, the Board resolves all doubt in the Veteran's favor and finds that the assignment of an initial disability rating of 70 percent, but no higher, is warranted.   Indeed, the Veteran's psychiatric disability has been demonstrative of occupational and social impairment with deficiencies in most areas due to symptoms represented by the 70 percent criteria, including depression, tearfulness, anxiety, obsessional rituals, flashbacks, suicidal ideation, and near-continuous panic attacks.  For instance, at a November 2007 Psychology Consult, the Veteran reported having ongoing symptoms of panic attacks to include racing heartbeat, shortness of breath, difficulty swallowing, hands and feet becoming sweaty, and high levels of anxiety. He also noted distressing recollections and nightmares. He reported feeling numb and detached from others, and that he had an outbursts and irritability.  He stated that he also had some difficulty concentrating, but that had improved with medication.  He also reported hypervigilance and exaggerated startle response.

The Veteran was afforded a VA examination in June 2008 at which time daily anxiety attacks were noted. See the June 2008 VA examiner's report. He was tearful at times during the interview, and he would occasionally anxiously ramble. He reported daily nightmares about getting shot, as well as flashbacks.  He also reported that he was startled easily, and could not travel because he did not feel safe.  He reported obsessive-compulsive type rituals where he had to wipe himself precisely three times, and he also had to have a can of pop or water with him at all times. Testing indicated a diagnosis of PTSD, and the examiner concluded that, although the Veteran's case was difficult to characterize, he did have PTSD.

In December 2009, the Veteran submitted his substantive appeal and a statement in support of his claim.  He alleged that, prior to being placed on medication, his symptoms were much worse than as described by VA.  He stated that he was overeating and thinking that things would be easier if he were not around.  He reported near-continuous panic attacks, despite reporting that panic attacks occurred only once or twice per month just several months prior.  He also reported depression and impaired impulse control. He stated that although his symptomatology had improved with therapy, he still had continuous panic attacks (although he said they were less severe), and his memory was poor.

The Veteran was afforded another VA examination in October 2014, his mood was described as worried with a normal range of affect, which was congruent to mood and included tears and anxiety. The Veteran reported that he had been married for four years. He stated that his marital relationship was good, but that his wife did not understand his symptoms or distress. He stated that he continued to have good communication with his parents, but, in general, felt like he had a tendency to keep people at arm's length so he did not have to deal with them. He reported that he enjoyed reading and going to the gym and that he sometimes went shopping with his wife but could not stay too long. In addition, he said that when they went to a restaurant, he needed to be facing the door and had to have a drink in order to relax and have a good time. The Veteran was employed, but he stated that he changed jobs every few years because he worried that people would start to ask questions about why he left meetings suddenly and why he had to take so many breaks. He reported panic attacks at work three to four times a year.  He also reported memory problems and reduced productivity, and said that he often felt overwhelmed even with small tasks. He stated that he had some friends at work but sometimes avoided them and never socialized with them outside the office. The VA examiner indicated that the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work.  The Veteran also reported that sometimes because of stress and anxiety his throat closed and he was unable to swallow or breathe.

Finally, and crucially, in an October 2017 brief, the Veteran reported experiencing suicidal ideation through the period on appeal.  He explained that he typically refrained from describing this symptom with specificity because he feared being committed for involuntary treatment.  As an example, the Veteran's attorney indicated that at his June 2008 VA examination, the Veteran denied suicidal ideation, but admitted to "thoughts of death" on a daily basis.  The Veteran's attorney stipulated that in stating as much, he was in fact expressing thoughts of suicide, and they have persisted.  See the October 2, 2017 brief from the Veteran's attorney.  The Board recognizes he did express in a prior 2009 statement that things would be easier if he were not around.  

The above symptoms manifest in occupational and social impairment in most areas, and are consistent with a rating of 70 percent for PTSD.  

However, a rating in excess of 70 percent is not warranted, as total occupational and social impairment has not been demonstrated.  Indeed, the Veteran has been able to work, albeit with difficulties, and is able to maintain relationships with his family members.  He does not exhibit any of the symptoms listed as examples of those typically associated with a 100 percent rating, and the Veteran has not argued that he meets the schedular criteria for a 100 rating.  Because total occupational and social impairment is not demonstrated, a schedular rating of 100 percent is not warranted.

The Board recognizes that the Veteran's attorney has argued that this case should be referred to the Director of Compensation for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b), based on symptoms of overreacting and overeating, coupled by stress and anxiety that causes the Veteran's throat to constrict, affecting his ability to swallow and breathe.  

The Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the assigned 70 percent initial rating.  Indeed, the rating criteria for psychiatric disabilities are non-exhaustive, providing examples of symptoms that approximate the overall level of impairment at each rating level.  In this case, near-continuous panic attacks are specifically listed in the rating criteria as an example of a symptom typically resulting in occupational and social impairment in most areas (warranting the assignment of a 70 percent rating), and the physiological effects of those panic attacks (to include trouble breathing, sweating, etc.) are inclusive in the overall assessment.  That stated, to the extent the Veteran believes he has a separate physical disability manifested by the closing of his throat that is secondary to his service-connected PTSD, he is free to file a claim for such disability on the form prescribed by the Secretary.  Accordingly, referral for extraschedular consideration is not required.  

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating of 70 percent, but no higher, for posttraumatic stress disorder (PTSD) and panic attacks with agoraphobia, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


